Citation Nr: 0702065	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
varicose veins of the right lower extremity.  

2. Entitlement to a rating higher than 20 percent for 
varicose veins of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March to December 1945 and from November 1950 to November 
1963. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2006, the veteran withdrew her request for a hearing 
before the Board. 


FINDINGS OF FACT

1. Varicose veins of the right lower extremity are manifested 
by edema without stasis pigmentation or eczema. 

2. Varicose veins of the left lower extremity are manifested 
by edema without stasis pigmentation or eczema. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 for varicose 
veins of the right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2006).  

2. The criteria for a rating higher than 20 for varicose 
veins of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2006).
  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in June 2004.  The notice included the type 
of evidence needed to substantiate the current claims for 
increase.  In the notice the veteran was informed that VA 
would obtain VA records and records from other Federal 
agencies and that she could submit private medical records or 
authorize VA to obtain the records on her behalf.  She was 
asked to submit evidence, which would include that in her 
possession in support of her claims.  The notice included the 
provision for the effective date of the claims, namely, the 
date of receipt of the claims.



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability) 

To the extent that the VCAA notice did not include the degree 
of disability, at this stage of the appeal, when the issue of 
the disability rating is at issue and the veteran already has 
notice of the rating criteria, as require by law, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims, and any 
deficiency as to VCAA compliance regarding notice of the 
degree is disability is harmless error.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded two VA 
examinations to evaluate her disabilities.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that the duty-
to-assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Evidence

The veteran was treated for varicose veins of the lower 
extremities during her first period of service.  In a rating 
decision in June 1949, the RO granted service connection for 
bilateral varicose veins, which were assigned a 
noncompensable rating.  In a rating decision in August 1964, 
the RO increased the rating to 10 percent.  In a rating 
decision in March 1999, the RO assigned a separate, 10 
percent rating for each lower extremity.  In a rating 
decision in October 2003, the RO increased the rating to 20 
percent for each lower extremity under Diagnostic Code 7120. 

The current claim for increase was received at the RO in June 
2004. 

In a statement, dated in June 2004, L.E., MD, stated that the 
veteran currently had eczema and persistent edema of the 
legs. 

On VA examination in August 2004 the veteran complained of 
painful legs, especially at night and at rest.  It was noted 
that the varicose veins had not caused ulceration or 
thromophlebitis.  Evaluation of the left leg revealed shiny 
and delicate appearing skin.  There was some 
hyperpigmentation in some areas and there were Grade I 
varicosities over the middle third and upper third of the leg 
with some small varicosities about the knee.  No active skin 
lesions were noted, but there was mild pedal edema and the 
pedal pulses were hard to palpate.  Evaluation of the right 
leg showed delicate shiny skin and Grade I varicosities over 
the upper and middle thirds of the right leg with mild pedal 
edema and the pedal pulses were hard to palpate.  No active 
skin lesions were noted.  

VA records disclose that in November 2004 the veteran 
complained of lower extremity pain and a rash. 

On VA examination in September 2005, the pertinent findings 
were edema in both legs, but no stasis pigmentation or 
eczema.  There was a mild light brown hyperpigmented area in 
the middle one third of the left lower leg with no evidence 
of stasis pigmentation. There was no ulceration on the left 
leg and the varicose veins were described as very mild.  The 
right leg had only superficial varicose veins with no stasis 
pigmentation or ulceration present.    



Law and Regulations

Disability ratings are determined by comparing the veteran's 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule).  Diagnostic codes 
identify the various disabilities.  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

Varicose veins are currently rated 20 percent disabling for 
each lower extremity under Diagnostic Code 7120. 

The criteria for the next higher rating, 40 percent, under 
Diagnostic Code 7120 are persistent edema and stasis 
pigmentation or eczema with or without intermittent 
ulceration.  

Analysis

While a private physician reported that the veteran had 
eczema, neither stasis pigmentation or eczema was found on 
subsequent VA examinations in August 2004 and in September 
2005.  In the absence of current findings of stasis 
pigmentation or eczema affecting either leg, the criteria for 
the next higher rating under Diagnostic Code 7120 have not 
been met.  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).




ORDER

A rating higher than 20 percent for varicose veins of the 
right lower extremity is denied. 

A rating higher than 20 percent for varicose veins of the 
left lower extremity is denied. 


____________________________________________
GEORGE E. GUIDO, JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


